Citation Nr: 1036218	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  03-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability, 
claimed as secondary to service-connected right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the benefit sought on appeal.

In May 2003, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In February 2004 and December 2006, the Board remanded the case 
for further development.  

The Board notes that the claims folder contains a VA Form 21-22 
appointing the Veterans of Foreign Wars of the United States 
(VFW) as the Veteran's representative, effective October 2002.  
In February 2005, the Veteran submitted a VA Form 21-22 
appointing New York State Division of Veterans' Affairs as his 
representative.  The claims folder indicates that VFW's power of 
attorney was revoked on April 12, 2005.  In a letter received in 
November 2006, the Veteran indicated that he wished to have New 
York State Division of Veterans' Affairs represent him.  However, 
according to a VA Form 21-22, signed in January 2007, the Veteran 
appointed VFW as his representative.  In May 2010 correspondence, 
the VFW revoked its representation of the Veteran.  The Veteran 
has not appointed another representative and therefore the Board 
concludes that he wishes to represent himself in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action is required.


REMAND

The Veteran is seeking service connection for a lumbar spine 
disability.  He does not assert, nor does the evidence show, that 
such disability had its onset during service; rather, he claims 
that it is related to his right knee disability.  

By way of history, the Veteran injured his right knee during 
service in March 1986.  The RO, in a July 1986 rating decision, 
granted service connection for right knee degenerative joint 
disease, status-post right medial meniscus tear.  

An orthopedic evaluation was conducted in July 2001.  It was 
noted that the Veteran was walking with a limp and trying to keep 
his right knee in flexion.  X-rays of the right knee showed 
evidence of severe degenerative changes in the medial and lateral 
compartment and patellofemoral joint.  The physician also noted 
that the way the Veteran is walking is putting a strain on his 
left knee, and is also affecting his back.  

In October 2001, the RO received the Veteran's service connection 
claim for a lumbar spine disability.

According to a May 2002 "VA Clinical Summary" provided by the 
University Medical Center at Ohio State University, the Veteran 
complained of low back pain which began in approximately 1997.  
Impression was minimal degenerative disc disease at L3-4 and 
spondylosis at L5-S1.  The examiner opined that the back 
disability is unrelated to the service-connected right knee 
disability.  The examiner noted that there was no history of back 
injury during service and that he did not feel that the stress of 
ambulating on the right leg has significantly contributed to the 
degenerative changes in his back.

In the interim, in a July 2002 rating decision, the RO granted 
service connection for left knee arthritis, as secondary to the 
service-connected right knee disability.

In January 2006, the Veteran underwent a VA orthopedic 
consultation; he reported increasing left knee and low back pain, 
in pertinent part.  The physician stated that the Veteran walks 
with a significant antalgic limp which most likely has affected 
his low back, in pertinent part.  

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify the nature and etiology of any low 
back disability.  The claims file must be 
made available to the examiner for review.  

For any low back disability identified, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
service-connected right and/or left knee 
disability caused or permanently increased 
the severity of the low back disability.  
If any low back disability was permanently 
increased in severity due to a service-
connected knee disability, it should be 
specified what portion of current low back 
disability is due to service-connected 
disability.

The examiner should reconcile any opinion 
with the July 2001, May 2002, and January 
2006 medical reports discussed herein.  The 
examiner should provide a rationale for the 
opinion.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Thereafter, the RO or AMC should re-
adjudicate the claim on appeal.  If the 
benefit sought is not fully granted, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran until he is notified by the 
RO or AMC.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




 Department of Veterans Affairs


